Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 2/7/2022 Claims 1, 6, 11, and 16 have been amended. Claims 1-6, 11-16, and 21-28 are currently pending and have been considered below. 

Terminal Disclaimer
The terminal disclaimers filed on 2/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,530,751 and U.S. Application numbers 11/196,717 & 17/348,094 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. On pages 7-8 of Remarks, Applicant contends that claim 11’s limitations of “a first communication security module to” and “a second communication security module to” do not invoke 35 U.S.C. § 112(f) because the claim limitations “do not actually include means plus function claim language”. The examiner respectfully disagrees.
First, MPEP 2181 (I)(A) clearly states that, in the absence of the claim limitation using the term “means”, the presumption that 35 U.S.C. 112(f) does not apply may be overcome if the claim limitation uses a generic placeholder as a substitute for the term “means”. MPEP 2181 (I)(A) then gives a list of examples of such terms, including the claimed term “module”, that are considered non-structural. Here, it is clear that the claim term “module” meets the criteria for a generic placeholder as a substitute for the term “means”.
However responsive to this, Applicant asserts that the contended modules do denote structure because each module is a “well-understood structural name when considered in the context of claims”. Applicant continues further assert that, “For example, communication security modules are found in various devices and are generally understood to refer to a certain class of components that encrypt and/or decrypt information (e.g., commands, data, etc.).”, but these assertions are not found to be persuasive. Regarding what is “well-understood … when considered in the context of the claims”, there is no structure recited within claim 11 that would provide any further clarification to the actual structure of the modules, nor does Applicant’s Specification provide persons of ordinary skill in the art with an understanding that the “modules” be definitive for structure that performs the function. Additionally, Applicant’s conclusion that, “communication security modules are found in various devices and are generally understood to refer to a certain class of components that encrypt and/or decrypt information” does not actually refer to any specific structure for the modules. Instead, Applicant just lists even more non-structural generic placeholder terms (e.g., “devices” and “components”) to attempt to describe the claimed modules, which is clearly 
Second, MPEP 2181 (I)(C) also outlines that, “the term "means" or "step" or the generic placeholder recited in the claim must not be modified by sufficiently definite structure, material, or acts for achieving the specified function”. In this instance, claim 11’s “modules” are preceded with the term “communication security”, which is not sufficiently definite when pertaining to “structure, material, or acts for achieving the specified function.  
However, Applicant contends that the claim term “communication security” somehow “structurally modify the additional claim term “module” … because it is explicitly implemented with “communication security” features to encrypt and/or decrypt information related to communications security”. This isn’t found to be persuasive because Applicant fails to provide sufficiently definite structure of “communication security”. Instead, Applicant merely recites a narrow aspect of “communication security” (e.g., providing encryption and/or decryption of information) which does not describe the actual structure of “communication security” in any definite structural form. 
Thus, because claim 11’s “a first communication security module to” and “a second communication security module to” meet each of the 3-prongs outlined in MPEP 2181(I), and Applicant has failed to either 1) amend the claims to avoid them being interpreted under 35 U.S.C. 112(f) or 2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function, then these terms are maintained as being sufficiently interpreted under 35 U.S.C. 112(f) as shown below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first communication security module to” and “a second communication security module to” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-6, 11-16, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record being “Blanchard” (US 2013/0077788) and newly cited “Hoffmeyer” (US 2014/0119385), “Atkinson” (US 2009/0052369), and “Krikorian” (US 8873456). None of the prior art, when considered individually or in combination, disclose the subject matter a presented recited within claims 1 and 11, and thus these claims are deemed allowable. The dependent claims which further limit claims 1 and 11 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491